Exhibit 10.1
 


TWENTIETH AMENDMENT TO LOAN AND SECURITY AGREEMENT




This TWENTIETH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 8th day of January, 2010 by and among BANK OF AMERICA,
N.A., as successor by merger to LaSalle Business Credit, LLC, as administrative
agent and collateral agent (in such agent capacities, “Agent”) for itself and
all other lenders from time to time a party hereto (“Lenders”), located at
135 South LaSalle Street, Chicago, Illinois 60603-4105, PROTECTIVE APPAREL
CORPORATION OF AMERICA, a New York corporation (“PACA”), POINT BLANK BODY ARMOR
INC., a Delaware corporation (“Point Blank”) (collectively, the “Borrowers” and
each, individually, a “Borrower”) and POINT BLANK SOLUTIONS, INC., a Delaware
corporation (the “Parent” and a “Guarantor”).  Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them by the Loan Agreement (as hereinafter defined).
 
RECITALS
 
WHEREAS, Borrowers, Parent, Agent and Lenders have entered into that certain
Amended and Restated Loan and Security Agreement dated as of April 3, 2007 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”);
 
WHEREAS, Borrowers, Parent, Agent and Lenders have agreed to the amendments set
forth herein;
 
NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, Parent, Agent and
Lenders hereby agree as follows:
 
SECTION 1.          Amendments.
 
(a)           The definition of “Sixteenth Amendment Reserve” set forth in
Section 1 of the Loan Agreement is hereby amended and restated to read as
follows:
 
“Sixteenth Amendment Reserve” means, for the relevant period, (x) the dollar
amount of the “Availability Block” set forth below for such period minus (y)
settlement costs in respect of the Department of Justice matters regarding Zylon
and the investigation commenced by the Securities and Exchange Commission
involving Parent and Borrowers (the “Specific Settlement Costs”) paid in cash
after the Sixteenth Amendment Effective Date in an aggregate amount not to
exceed $1,000,000:
 

--------------------------------------------------------------------------------




START DATE
END DATE
AVAILABILITY BLOCK
Sixteenth Amendment Effective Date
November  6, 2009
$7,500,000
November 7, 2009
November 13, 2009
$9,000,000
November 14, 2009
November 20, 2009
$10,500,000
November 21, 2009
December 4, 2009
$11,500,000
December 5, 2009
December 29, 2009
$7,750,000
December 30, 2009
January 6, 2010
$5,750,000 plus 85% of
the amount of sales
assigned to Agent
between December 30,
2009 and January 6, 2010
January 7, 2010
January 17, 2010
$4,630,000 plus (a) 85%
of the amount of sales
assigned to Agent
between January 7, 2010
and January 17, 2010;
plus (b) 100% of the
amount of any tax refund
received in this period
January 18, 2010
April 4, 2010
$12,750,000

 
(b)           The definition of “Maximum Revolving Loan Limit” set forth in
Section 2(a) of the Loan Agreement is hereby amended by deleting the language
reading “(B) during the period from December 19, 2009 through January 22, 2010,
Twenty Million and No/100 Dollars ($20,000,000), (C) during the period from
January 23, 2010 through February 12, 2010, Fifteen Million and No/100 Dollars
($15,000,000), (D) during the period from February 13, 2010 through February 26,
2010, Ten Million and No/100 Dollars ($10,000,000) and (E) from and after
February 27, 2010, Five Million and No/100 Dollars ($5,000,000)” and replacing
it with the language reading:
 
“(B) during the period from December 19, 2009 through January 6, 2010, Twenty
Million and No/100 Dollars ($20,000,000), (C) during the period from January 7,
2010 through January 17, 2010, Fifteen Million and No/100 Dollars ($15,000,000),
(D) during the period from January 18, 2010 through January 22, 2010, Twenty
Million and No/100 Dollars ($20,000,000), (E) during the period from January 23,
2010 through February 12, 2010, Fifteen Million and No/100 Dollars
($15,000,000), (F) during the period from February 13, 2010 through February 26,
2010, Ten Million and No/100 Dollars ($10,000,000) and (G) from and after
February 27, 2010, Five Million and No/100 Dollars ($5,000,000)”
 
(c)           Section 2(a) of the Credit Agreement is hereby amended by adding a
new sentence to the end thereof to read as follows:
 
“The Agent, Lenders and Borrowers agree that upon the Agent’s receipt of prepaid
amounts under Borrowers’ government contracts during the period ending prior
to  January 15, 2010, Agent shall apply such amounts against the outstanding
balance of Revolving Loans but such amounts shall not reduce the Revolving Loan
Limit until such time as the inventory relating to such prepayments is shipped
and billed at which time the applicable prepayment amount will then be applied
against the account receivable relating to such Inventory for which the
prepayment was received.”
 
2

--------------------------------------------------------------------------------


 
(d)           Section 12 of the Loan Agreement is hereby amended by adding two
new subsections 12(n) and 12(o) to the end thereof to read as follows:
 
“(n)  Letter of Intent.  Borrowers shall have provided the Agent with a letter
of intent on or prior to January 15, 2010 executed by Steel Partners with
respect to  additional capital of at least $10,000,000 to be provided by Steel
Partners to Borrowers, which letter of intent shall be in form and substance
satisfactory to Agent.
 
(o)  Consultant.  By no later than January 13, 2010, Borrowers shall have
engaged a consultant satisfactory to Agent pursuant to a written engagement
letter in form and substance satisfactory to Agent for the purpose of reviewing
and analyzing the Borrowers’ cash flows.”
 
(e)           Section 15(b)(i) of the Loan Agreement is hereby amended by adding
the references “12(n), 12(o)”immediately after the reference to “12(m),” set
forth therein.
 
SECTION 2.         Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions precedent:
 
(a)           This Amendment shall have been duly executed and delivered by
Borrowers and Parent (collectively, “Amendment Parties”), Agent and each Lender;
 
(b)           No Default or Event of Default shall have occurred and be
continuing after giving effect to this Amendment; and
 
(c)           The representations and warranties contained herein shall be true
and correct in all material respects.
 
SECTION 3.         Representations and Warranties.  In order to induce Agent and
each Lender to enter into this Amendment, each Amendment Party hereby represents
and warrants to Agent and each Lender, which representations and warranties
shall survive the execution and delivery of this Amendment, that:
 
(a)           all of the representations and warranties contained in the Loan
Agreement and in each of the Other Agreements are true and correct in all
material respects as of the date hereof after giving effect to this Amendment,
except to the extent that any such representations and warranties expressly
relate to an earlier date;
 
(b)           the execution, delivery and performance by Amendment Parties of
this Amendment has been duly authorized by all necessary corporate action
required on their part and this Amendment, the Loan Agreement and the Other
Agreements are the legal, valid and binding obligation of Amendment Parties
enforceable against Amendment Parties in accordance with their terms, except as
their enforceability may be affected by the effect of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting the rights or remedies of creditors
generally, and by general limitations on the availability of equitable remedies;
 
3

--------------------------------------------------------------------------------


 
(c)           neither the execution, delivery and performance of this Amendment
by Amendment Parties, the performance by Amendment Parties of the Loan Agreement
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Amendment
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (iii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Amendment Party or
any of its Subsidiaries is a party or by which any Amendment Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived or consented to herein or by a
written waiver document, a copy of which has been delivered to Agent on or
before the date hereof; and
 
(d)           no Default or Event of Default has occurred and is continuing
after giving effect to this Amendment.
 
SECTION 4.         Reference to and Effect Upon the Loan Agreement.
 
(a)           Except as specifically set forth above, the Loan Agreement and
each of the Other Agreements shall remain in full force and effect and are
hereby ratified and confirmed; and
 
(b)           the amendments set forth herein are effective solely for the
purposes set forth herein and shall be limited precisely as written, and shall
not be deemed to (i) be a consent to any amendment, waiver or modification of
any other term or condition of the Loan Agreement or any of the Other Agreements
except as specifically set forth herein, (ii) operate as a waiver or otherwise
prejudice any right, power or remedy that Agent or Lenders may now have or may
have in the future under or in connection with the Loan Agreement or any of the
Other Agreements except as specifically set forth herein, (iii) constitute a
waiver of any provision of the Loan Agreement or any of the Other Agreements,
except as specifically set forth herein, or (iv) constitute a waiver of any
Event of Default existing on the date hereof or arising after the date hereof
except as specifically set forth herein and Agent and Lenders hereby reserve all
rights and remedies under the Loan Agreement and the Other Agreements as a
result of such Events of Default.  Upon the effectiveness of this Amendment,
each reference in the Loan Agreement to “this Agreement”, “herein”, “hereof” and
words of like import and each reference in the Loan Agreement and the Other
Agreements to the Loan Agreement shall mean the Loan Agreement as amended
hereby.  This Amendment shall be construed in connection with and as part of the
Loan Agreement.  Each Amendment Party hereby acknowledges and agrees that there
is no defense, setoff or counterclaim of any kind, nature or description to the
Liabilities or the payment thereof when due.
 
SECTION 5.         Costs And Expenses.  To the extent provided in Section
4(c)(iv) of the Loan Agreement, Borrowers agree to reimburse Agent for all fees,
costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment.
 
SECTION 6.         GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
4

--------------------------------------------------------------------------------


 
SECTION 7.         Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute part of this
Amendment for any other purposes.
 
SECTION 8.         Counterparts.  This Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.
 
[Signature Pages Follow]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.
 


 
BORROWERS:
   
PROTECTIVE APPAREL
CORPORATION OF AMERICA
 
By:
/s/ Michelle Doery
Name:
Michelle Doery
Title:
Chief Financial Officer
 
POINT BLANK BODY ARMOR INC.
 
By:
/s/ Michelle Doery
Name:
Michelle Doery
Title:
Chief Financial Officer
         
PARENT:
   
POINT BLANK SOLUTIONS, INC.
 
By:
/s/ Michelle Doery
Name:
Michelle Doery
Title:
Chief Financial Officer
 





[Signature Page to Twentieth Amendment to Loan and Security Agreement]
 

--------------------------------------------------------------------------------








AGENT AND LENDER:
 
BANK OF AMERICA, N.A., as successor by merger to
LaSalle Business Credit, LLC
     
By:
/s/ Patrick M. Cornell
Name:
Patrick M. Cornell
Title:
Senior Vice President




[Signature Page to Twentieth Amendment to Loan and Security Agreement]